Citation Nr: 1125063	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis and degenerative disc disease of the lumbar spine.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee strain. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from July 1978 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing on April 20, 2011, at the Roanoke RO.  Notations made by the RO dated in March 2011 indicate that the Veteran called and reported that he would be unable to be present at the April 20, 2011 hearing because he would be out of the country.  As such, the Veteran requested that the hearing be rescheduled for a date after April 27, 2011.

The RO certified the Veteran's claim to the Board before he was rescheduled for his requested hearing.  Due process considerations mandate that the Board may not proceed with review of the claim on appeal without affording the claimant an opportunity for the requested hearing.  Therefore, a remand is required for the scheduling of a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Scheduled the Veteran for a Travel Board hearing at the RO, in accordance with the usual procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing, and a copy of the notice should be placed in the claims file.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


